Citation Nr: 1539547	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  07-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a September 2014 decision, the Board denied entitlement to service connection for a low back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2015 Order and pursuant to a Joint Motion for Remand (JMR), vacated the September 2014 decision and remanded the case to the Board. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As mentioned above, the Court, pursuant to a JMR, vacated the Board's decision.  The August 2015 JMR found the May 2012 VA examination inadequate for adjudication purposes.  In that regard, the JMR found that the examiner based his opinion on an inaccurate factual history.  The examiner opined that the Veteran's back disability was less likely than not related to service.  The examiner reasoned that the Veteran's back problems had resolved in service since she did not report recurrent back pains on her February 1972 separation medical history and physical examination.  Although the examiner acknowledged that the Veteran complained of back pain for 3 days in March 1972, one month after the separation examination, he did not address the significance of the subsequent back pain.  The JMR directed the Board to obtain an addendum opinion from the May 2012 examiner which: (1) "provides a rationale that accounts for Appellant's post-separation examination complaints of low back pain;" (2) "provides a rationale that accounts for Appellant's having filed a back claim in 1975;" (3) addresses the fact that the Appellant stated that she started seeing a chiropractor in 1972 after her separation from service; and (4) addresses the significance of the Appellant's February 1969 fall.  Therefore, the Board remands the matter for an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2012 examiner (or an appropriate medical professional) regarding the Veteran's back disability.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability was incurred in or is otherwise related to the Veteran's service.

A supporting rationale for all opinions expressed must be provided.  The matter was appealed to the Court of Appeals for Veterans Claims and the Court found that the May 2012 medical opinion was inadequate.  It requested that the examiner provide an addendum opinion which (1) "provides a rationale that accounts for Appellant's post-separation examination complaints of low back pain;" (2) "provides a rationale that accounts for Appellant's having filed a back claim in 1975;" (3) addresses the fact that the Appellant stated that she started seeing a chiropractor in 1972 after her separation from service; and (4) addresses the significance of the Appellant's February 1969 fall.  

2.  Ensure that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




